Citation Nr: 1214646	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, and claimed as respiratory problems and bronchial pneumonia.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include rotator cuff tendonitis, arthritis, bursitis, and impingement syndrome.

3.  Entitlement to service connection for a bilateral hip disorder, claimed as bursitis and arthritis of the hips.

4.  Entitlement to service connection for a Chiari malformation with cervical syrinx.

5.  Entitlement to service connection for right elbow status post right ulnar nerve transportation surgery. 

6.  Entitlement to service connection for right carpal tunnel syndrome.

7.  Entitlement to service connection for bilateral knee osteoarthritis.
8.  Entitlement to service connection for left wrist osteoarthritis.

9.  Entitlement to service connection for a cervical spine disorder, to include cervical degenerative disc disease, cervical foraminal stenosis, cervical degenerative joint disease, and chronic cervical strain.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a mood disorder, to include as secondary to service connected disorders.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to April 1968.  He also had a United States Army Reserve obligation from April 1968 to June 1972, and periods of duty in the New Jersey Army National Guard from February 1972 to February 1973, and from May 1978 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2009, the Board denied all service connection claims except entitlement to service connection for Chiari malformation with cervical syrinx, a bilateral shoulder disorder, and the respiratory disorder, which were remanded to the RO for further development.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (the Court).  The Court granted a May 2010 Joint Motion for Remand filed by the parties, which requested that the portion of the May 2009 decision that denied the claims for service connection be vacated and remanded.  In January 2011, the Board remanded the service connection claims that were previously denied for further development.

In addition to the diagnosed PTSD and the claimed anxiety disorder other than PTSD, a mood disorder, secondary to general medical conditions has been diagnosed.  The Court has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Veteran's counsel has submitted medical treatise information linking depression to chronic pain.  Thus, the counsel has raised an additional theory of entitlement - secondary to a service-connected disability.  As decided below, the Board is granting service connection for a respiratory disorder variously diagnosed as bronchial asthma and asthmatic bronchitis.  Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and a mood disorder, to include as secondary to service connected disability.

Furthermore, in addition to the diagnosed cervical degenerative disc disease (which had been adjudicated by the RO and the Board), cervical foraminal stenosis, cervical degenerative joint disease, and chronic cervical strain have been diagnosed.  Pursuant to Clemons, VA must consider alterative cervical disorders within the scope of the claim for service connection for cervical degenerative disc disease.  Hence, the Veteran's claim is considered to be a claim of entitlement to service connection for a cervical spine disorder, to include cervical degenerative disc disease, cervical foraminal stenosis, cervical degenerative joint disease, and chronic cervical strain.

In light of the above, the issues are as stated on the title page.

All issues except entitlement to service connection for a respiratory disorder, a bilateral shoulder disorder, and a bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's current respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, is related to a diagnosis of possible history of bronchial asthma made by a medical professional at his May 1968 separation examination. 

2.  The preponderance of competent and credible objective evidence shows that a continuing a shoulder disorder of either shoulder was not demonstrated in-service; that shoulder arthritis of either shoulder was not compensably disabling within a year of separation from active duty; and that there is no nexus between a shoulder disorder and service.

3.  Competent medical evidence preponderates against finding that the Veteran currently has, or has had, a bilateral hip disorder, to include bursitis and arthritis, since he filed his claim in September 2004.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, a respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A chronic bilateral shoulder disorder was not incurred in or aggravated by service; and shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A chronic bilateral hip disorder of either lower extremity was not incurred in or aggravated by service; and hip arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to service connection for a respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, the requirements of the VCAA have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

As to the claims of entitlement to service connection for bilateral shoulder and bilateral hip disorders, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and December 2004, March, August, and November 2005, November 2006, and October 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Pursuant to the May 2009 remand, VA provided notice of how disability evaluations and effective dates are assigned in October 2009.  These claims were readjudicated in a supplemental statement of the case issued in August 2011, which was done pursuant in part to the January 2011 Board remand.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.

The RO and the Veteran obtained his various private treatment records, and the RO obtained his VA treatment records.  The Veteran underwent a VA examination in November 2004, and, pursuant to the Board's remand, another one in June 2011.  The June 2011 VA examiner addressed the etiology of the right shoulder disorder.

The October 2009 correspondence, the June 2011 VA examination report, and the August 2011 supplemental statement of the case demonstrate that the VA complied with the directives of the two Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's service treatment records, the Board acknowledges that, unfortunately, a complete set of those records was not obtained.  Only the report of medical history portion of the Veteran's May 1968 Army discharge examination, the January 1972 National Guard enlistment examination report and report of medical history, and a May 1978 National Guard examination report and report of medical history were found.  The RO conducted an extensive search for outstanding records and informed the appellant of their attempts (as documented in great detail in the November 2005 Formal Finding on the Unavailability of Records Efforts).  After preparing the November 2005 memorandum, the RO in November 2006 contacted the New Jersey Army National Guard, after the New Jersey State Adjutant General office was unable to provide any service treatment records, and successfully obtained from that National Guard organization the above-mentioned National Guard medical records.  Given that the Veteran's counsel has reviewed the claims file in great detail, the appellant via his counsel was aware of the RO locating some National Guard medical records.  Moreover, the Veteran submitted the report of medical history portion of his May 1968 Army discharge examination.

As to the missing service treatment records, VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to service connection for a respiratory disorder variously diagnosed as bronchial asthma and asthmatic bronchitis, claimed as respiratory problems and bronchial pneumonia

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The evidence of record shows that after active duty a private doctor first diagnosed asthmatic bronchitis in June 1982.  During the November 2004 VA respiratory examination, the examiner noted the appellant's history of bronchial asthma that was more like asthmatic bronchitis for the previous twenty to twenty-five years.  The examiner diagnosed asthmatic bronchitis with recurrent upper respiratory infection.  The May 2011 VA examiner diagnosed bronchial asthma.  At that examination, the claimant reported that he had had asthma since service.  The examiner noted that the most common cause of asthma is an allergy and that an allergic reaction could have caused his asthma.  On his May 1968 report of medical history, the Veteran reported a history of asthma, chronic or frequent colds, and a chronic cough.  It was also noted by a medical professional on the May 1968 report of medical history that the appellant had a questionable history of bronchial asthma with infrequent symptoms.  

The medical evidence shows that his respiratory disorder is more likely than not a chronic disease.  The evidence is in equipoise as to whether the Veteran had a chronic respiratory disease in service.  There is no competent medical evidence specifically indicating that the current respiratory disorder is unrelated to the in-service diagnosis of a possible history of bronchial asthma or that he did not have a chronic respiratory disease in service.  The evidence is in equipoise as to whether the Veteran's current respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, is related to a diagnosis of possible history of bronchial asthma made by a medical professional at his May 1968 separation examination.  Service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Entitlement to service connection for bilateral shoulder disorder, to include rotator cuff tendonitis, arthritis, bursitis, and impingement syndrome

Governing law and regulations

In addition to the governing law and regulations cited above, the Board notes the following law and regulations.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the Army Reserve or National Guard.  38 U.S.C.A. § 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24), 106.

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The competent medical evidence reflects diagnoses of rotator cuff tendonitis, arthritis, bursitis, and impingement syndrome.  For example, the November 2004 VA examiner diagnosed bilateral rotator cuff tendonitis.  Also, the June 2011 VA examiner diagnosed bilateral shoulder impingement syndrome and bilateral shoulder acromioclavicular joint degenerative joint disease.  Private medical professionals have diagnosed left shoulder bursitis, but there is no diagnosis of right shoulder bursitis.

The Veteran claims that his bilateral shoulder disorder is due to cold exposure while serving on active duty in Korea.  The report of medical history portion of the appellant's May 1968 Army discharge examination reveals that he denied any history of arthritis or a painful or "trick" shoulder.  He does not specifically claim that he injured either shoulder during active duty, active duty for training, or inactive duty training.  The January 1972 National Guard enlistment examination report and report of medical history show that the claimant denied any history of arthritis, bursitis, or a painful or "trick" shoulder and that the upper extremities were normal on examination.  Although the May 1978 National Guard enlistment report of medical history (part of the entrance examination for the appellant's final period of service with National Guard) reflects that he reported that left shoulder bursitis was diagnosed five months ago, the examining physician noted that there was no current symptomatology.  The upper extremities were normal on physical examination.  In any event, the claimant has not asserted that his left shoulder bursitis was began or was made worse during a period of active duty for training during his final period of service with National Guard.  

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence is against finding a nexus between the current disability and service.  Moreover, there is no credible evidence of a continuity of shoulder symptomatology since separation from active duty.

The Board has reviewed the service, private, and VA treatment records, and the November 2004 and June 2011 VA examination reports.  These records do not include any competent or credible evidence linking the bilateral shoulder disorder to service.  Arthritis of either shoulder was first diagnosed in October 2001, which was decades after the Veteran's active duty and almost two decades after his National Guard service ended.  The June 2011 VA examiner opined based on a review of the claims file, the Veteran's history, and his examination that the bilateral shoulder disorder was not related to military service.  The examiner noted that there was no evidence of any shoulder complaints, any shoulder trauma, or any shoulder injuries while he was in the military.  The examiner added that impingement syndrome is usually due to daily wear and tear and not due to any type of incident that may have occurred 35 to 40 years ago.

As for continuity of symptomatology, the Veteran is not claiming it.  At the June 2011 VA examination, the appellant reported that he started getting shoulder pain 10 to 20 years ago, which was well after the Veteran's period of active duty and when his National Guard service ended.

The only other evidence linking the bilateral shoulder disorder to service is a statement of the Veteran, his formal claim for service connection.  Rotator cuff tendonitis, arthritis, bursitis, and impingement syndrome are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the bilateral shoulder disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran has a bilateral shoulder disorder; however, without competent and credible evidence linking the disorder to service, the benefit sought on appeal cannot be granted.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hip disorder, claimed as bursitis and arthritis of the hips

Governing law and regulations

In addition to the governing law and regulations cited above, the Board notes the following law and regulations.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Board has reviewed all of the evidence of record, to include the available service, VA, and private treatment records as well as the VA examination reports.  These records do not show that the Veteran currently has, or has had, a hip disorder since he filed his claim in September 2004.

A review of the available service treatment records reveals no complaints, findings or diagnoses pertaining to either hip.  The report of medical history portion of the appellant's May 1968 Army discharge examination reveals that he denied any history of arthritis.  The January 1972 and May 1978 National Guard enlistment examination reports and reports of medical history show that the claimant denied any history of arthritis or bursitis, and that the hips were normal on examination.  VA and private treatment records reveal no diagnosis of a hip disorder, such as arthritis or bursitis, in either hip.  At the November 2004 VA orthopedic examination, the examiner's impression was bilateral hip pain with normal hip X-rays.  Pain alone, however, is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In his formal claim, the Veteran reported that he has arthritis and bursitis.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Arthritis and bursitis are not disorders for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statement.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., pain, he is not competent to state that he has a hip disorder due to service.  Routen, 10 Vet. App. at 186.  Moreover, as noted above, there is no contemporaneous or later diagnosis of a hip disorder.

In the absence of competent medical evidence of current disability, there is no competent medical evidence that a bilateral hip disorder was incurred in or aggravated by service or that arthritis of either hip manifested itself with one year of active duty.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 59.


ORDER

Entitlement to service connection for a respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, is granted.

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a bilateral hip disorder is denied.


REMAND

With regard to the claim of entitlement to service connection for a Chiari malformation with cervical syrinx, the May 2011 VA examiner did not explicitly state whether the Chiari malformation is a congenital or developmental defect.  Therefore, another VA examination/opinion is necessary. 

As to the other orthopedic and neurological disorders, the Veteran claims in essence that these disorders are due to cold exposure while serving on active duty in Korea.  The claimant has submitted some limited service personnel records showing that he served in the Republic of Korea.  Thus, VA orthopedic and neurological examinations addressing this etiology are required.

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, as noted above in the introduction of this decision and remand, the Veteran's counsel has raised a new theory of entitlement - secondary to a service-connected disability.  The RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.  Moreover, a VA psychiatric examination addressing whether an acquired psychiatric disorder is secondary to the now-service-connected respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis, is necessary.

PTSD and a mood disorder secondary to general medical conditions have been diagnosed.  On his May 1968 report of medical history, the Veteran reported a history of nervous trouble.  It was also noted by a medical professional on the May 1968 report of medical history that the appellant had occasional, infrequent mild anxiety.  This medical evidence is another reason for a VA psychiatric examination.

The Veteran's DD Form 214 demonstrates that he was combat engineer during his period of active duty.  The claimant has provided sufficient information in his March 2008 statement for an attempt at stressor verification.  Specifically, the appellant reported that he underwent a stressful orientation as a combat engineer in December 1966 in that he watched graphic films and visited hospitals and morgues.  He also stated that in February 1967 he witnessed an antitank mine explosion that damaged an United States Army tank and injured American soldiers.  

Effective July 13, 2010, the VA amended its adjudication regulations governing service connection for PTSD by altering, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).

As to this new regulation, the Veteran reported other stressors involving guard duty in 1967 in and near The Demilitarized Zone but not the specific or approximate months.  The VA should afford the claimant an opportunity to provide more detail about his guard-duty stressors.  Also, the VA should attempt to verify whether the Veteran's unit - Company C, 11th Engineer Battalion, 36th Engineer Group - served in or near The Demilitarized Zone in1967 and what were the duties of that unit in 1967, and then determine whether the new regulation is applicable to the appellant's claim based on tension at The Demilitarized Zone in 1967 between North Korean and American soldiers, as documented by the information submitted by his counsel.  In other words, the Board has determined that serving in The Demilitarized Zone in 1967 is a possible example of "fear of hostile military or terrorist activity." 

In addition, the VA has not made any attempts to obtain the Veteran's service personnel records, which must be done for the psychiatric claim.

In the May 2011 VA neurological examination report, it was noted that the Veteran still received treatment from Dr. Zhang, a private neurologist, for his Chiari malformation.  The Board notes that Dr. Zhang is a psychiatrist.  In any event, the Veteran last authorized any release of Dr. Zhang's records in September 2010.  Therefore, the RO should attempt to obtain any additional records from Dr. Zhang since September 2010.  

The RO last asked the Veteran to identify treatment for the various disorders subject to the remand in the October 2009 correspondence with the exception of the Chiari malformation, a cervical disorder other than cervical degenerative disc disease, and an acquired psychiatric disorder other than PTSD and an anxiety disorder other than PTSD.  The RO last asked the Veteran to identify treatment for the Chiari malformation in the October 2004 correspondence.  In light of the Clemons discussion above in the introduction section of this decision and remand, the RO should ask the Veteran to identify all treatment for an acquired psychiatric disorder other PTSD and an anxiety disorder since August 2006 (the month of the claim for service connection for a psychiatric disorder) as well as all treatment for a cervical disorder other than cervical degenerative disc disease since September 2004 (the month of the claim for service connection for a cervical disorder).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran a VCAA letter addressing the issues of entitlement to secondary service connection for an acquired psychiatric disorder, with a copy to his counsel. 

2.  The RO should ask the Veteran to identify all treatment for a cervical disorder since September 2004, all treatment for the Chiari malformation since October 2004, all treatment for a psychiatric disorder since August 2006, and all treatment since October 2009 for the following disorders: right elbow status post right ulnar nerve transportation surgery, right carpal tunnel syndrome, bilateral knee osteoarthritis, and left wrist osteoarthritis.  The RO should attempt to obtain all identified records, to include any identified VA treatment records since August 2005.  The RO must attempt to obtain all records from Dr. Zhang since September 2010.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his counsel should be notified as needed.

3.  The RO should ask the Veteran to provide more details about his guard-duty stressors in 1967 in and near The Demilitarized Zone - constantly hearing shots and loud sounds while on guard duty in The Demilitarized Zone; 27 North Koreans crossing The Demilitarized Zone in late 1967 while he was on guard duty; guard duty on the bridge over the Black River during the time which a plot to blow up the bridge by the North Koreans was foiled; and guard duty on a mountain in Korea - to include if he can remember the specific or approximate month of each stressor.

4.  The RO should attempt to obtain the Veteran's complete service personnel record from all official sources, to include, but not necessarily limited to the National Personnel Records Center (NPRC), the State Adjutant General of the New Jersey Department of Military Affairs, and the New Jersey Army National Guard at Fort Dix, New Jersey, in an attempt to obtain data to verify the Veteran's stressors.  Appellant's assistance in obtaining these records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his counsel should be notified as needed.

5.  After completion of all of the foregoing, and regardless of the appellant's response, this REMAND, a copy of the Veteran's DD Form 214 for his active duty, and a copy of any available service personnel records must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to attempt to verify the Veteran's stressors: his orientation as a combat engineer in December 1966 in that he watched graphic films and visited hospitals and morgues; witnessing an antitank mine explosion in February 1967 that damaged an United States Army tank and injured American soldiers; constantly hearing shots and loud sounds while on guard duty in The Demilitarized Zone in 1967; 27 North Koreans crossing The Demilitarized Zone in late 1967 while he was on guard duty; guard duty on the bridge over the Black River in 1967 during the time which a plot to blow up the bridge by the North Koreans was foiled; and guard duty on a mountain in Korea in 1967.  The JSRRC should also attempt to verify whether the Veteran's unit - Company C, 11th Engineer Battalion, 36th Engineer Group A - served in or near The Demilitarized Zone and whether his unit participated in guard duty.  A negative response must be provided if JSRRC cannot verify any claimed Veteran's claimed stressors or the location and duties of his unit.  If records are not available, or if the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and the claimant and his counsel should be notified as needed.

6.  Thereafter, the RO must prepare a report detailing the nature of any independently verified in-service stressor.  If no stressor is verified, the RO must should so state in its report.  The RO should also determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, and whether any such stressor is consistent with the places, types, and circumstances of his service.  If no stressor related to his fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of his service, the RO must should so state in its report.  The basis for these findings must be documented in the claims file.  The report and determination must be added to the claims file.

7.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his musculoskeletal disorders.  The claims folder is to be made available to the examiner to review.  The examiner should accept the Veteran's reporting of his in-service cold exposure while serving on active duty in the Republic of Korea as credible.  

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cervical degenerative disc disease, cervical foraminal stenosis, cervical degenerative joint disease, and/or chronic cervical strain are related to active service, to include in-service cold exposure during active duty while serving in the Republic of Korea.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the knee osteoarthritis of either lower extremity is related to active service, to include in-service cold exposure during active duty while serving in the Republic of Korea.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that left wrist osteoarthritis is related to active service, to include in-service cold exposure during active duty while serving in the Republic of Korea. 

A complete rationale for any opinion offered must be provided.

8.  The Veteran must be afforded a VA examination to determine the nature and extent of his neurological disorders.  The claims folder is to be made available to the examiner to review.  The examiner should accept the Veteran's reporting of his in-service cold exposure while serving on active duty in the Republic of Korea as credible.  

The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right elbow status post right ulnar nerve transportation surgery and/or right carpal tunnel syndrome are related to active service, to include in-service cold exposure during active duty while serving in the Republic of Korea.  

The examiner should opine whether it is more likely than not, i.e., is there more than a 50/50 chance, that the Chiari malformation with cervical syrinx is a congenital or developmental defect.  If the Chiari malformation with cervical syrinx is a congenital or developmental defect, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Chiari malformation with cervical syrinx was subject to an superimposed disease or injury during active service.  

If the Chiari malformation with cervical syrinx is not a congenital or developmental defect, the examiner should opine whether the Chiari malformation with cervical syrinx clearly and unmistakably preexisted active service.  If the Chiari malformation with cervical syrinx clearly and unmistakably preexisted active service, the examiner should opine whether it is clear and unmistakable that there was no increase in disability in the Chiari malformation with cervical syrinx during active duty and any period of active duty for training, or that any increase in disability was due to the natural progress of the preexisting Chiari malformation with cervical syrinx.  If the Chiari malformation with cervical syrinx did not clearly and unmistakably preexist active service, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Chiari malformation with cervical syrinx is related to active service, to include in-service cold exposure during active duty while serving in the Republic of Korea.

A complete rationale for any opinion offered must be provided.

9.  The Veteran must be afforded a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  

Any indicated diagnostic studies, including psychological testing and PTSD subscales, should be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran meet the diagnostic criteria for posttraumatic stress disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that PTSD is the result of any independently verified in-service event, or a verified fear of hostile military or terrorist activity.  The discussion must include the examiner's opinion as to the presence or absence of link between current symptoms of the Veteran's PTSD and any independently verified stressor or a verified fear of hostile military or terrorist activity.

If the examiner does not diagnose a mood disorder secondary to general medical conditions, then the examiner should comment on the validity of the diagnosis of a mood disorder secondary to general medical conditions made by a VA psychiatrist in 2005.  

For any current diagnosis, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to active service, to include the finding of occasional, infrequent mild anxiety at separation from active duty, and whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is caused or aggravated by the service-connected respiratory disorder, variously diagnosed as bronchial asthma and asthmatic bronchitis.

A complete rationale for any opinion offered must be provided.

10.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

11.  Thereafter, VA must readjudicate the remaining issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


